Citation Nr: 1429147	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right foot disability.  

4.  Entitlement to an initial compensable rating for a left foot disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from March 1961 to August 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, April 2009, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to a service connection for low back and left leg disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1986 Board decision denied service connection for a back disorder.

2.  The evidence associated with the claims file subsequent to the November 1986 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  

3.  Prior to the promulgation of a decision in the appeal of the issues of entitlement to increased disability ratings for right and left foot disabilities, the Veteran withdrew the appeal of those issues in a statement received in May 2013.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for a right foot disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for a left foot disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A November 1986 Board decision denied service connection for a back disability based on a finding that a back disability was not incurred in or aggravated by active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the November 1986 Board decision included service medical records, which were silent for treatment for or a diagnosis of a back disability while the Veteran was in active service, and private medical records showing the Veteran to have current diagnoses of chronic lumbar sprain/strain, lumbosacral subluxation, lumbar intervertebral disc syndrome, and grade 2 spondylolisthesis.  The pertinent evidence that has been received since the November 1986 Board decision includes a September 2009 medical opinion from the Veteran's private orthopedist in which it was reported that the physical activity required of the Veteran while in active service aggravated his spondylolisthesis; and the Veteran's January 2014 Board hearing testimony, at which time he reported that he never experienced back pain prior to service, but that his back started hurting for the first time while he was in boot camp and that he had continued to experience back pain since that time.  

The Board finds that the September 2009 private orthopedist report and the Veteran's Board hearing testimony are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.  To that extent only, the appeal is allowed. 

Withdrawals

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the disability ratings assigned for right and left foot disabilities in an August 2010 rating decision.  In February 2012, the Veteran perfected an appeal of those issues.  

In a written statement received in May 2013, the Veteran withdrew his appeal with regard to the issues of entitlement to increased initial disability ratings for right and left foot disabilities.  The Veteran has withdrawn his substantive appeal and the Board does not have jurisdiction to decide any appeal for those benefits.  Therefore, those appeals must be dismissed.  38 C.F.R. § 20.204 (2013). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.

The appeal of entitlement to an initial rating in excess of 10 percent for a right foot disability is dismissed.

The appeal of entitlement to an initial compensable rating for a left foot disability is dismissed.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran has reported that he has a low back disability that is related to active service.  A review of the record shows that the Veteran has been diagnosed with various low back disabilities, to include spondylosis and lumbar intervertebral disc syndrome.  There is some indication from the medical evidence of record that the Veteran may have had a low back disability (spondylolisthesis) that existed prior to entrance to active service.  However, there is no diagnosis of a low back disability noted on the Veteran's March 1961 enlistment examination report.  Further, the Veteran has reported that he did not begin to experience back pain until after he engaged in the rigorous activity required of him during active service.   

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Further, only such conditions as are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Additionally, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

In light of the Veteran's report of first experiencing back pain during active service and the medical evidence of record indicating that the Veteran may have had a back disability that existed prior to his active service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any back disability, to include a determination as to whether it clearly and unmistakably existed prior to active service or was clearly and unmistakably not aggravated by active service and whether he has a disability that could be characterized as a congenital defect versus a congenital disease.  

The Veteran has claimed that a left leg disability may have been caused or worsened by the back disability.  Therefore, that issue is inextricably intertwined with the claim for service connection for a low back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, attempts to identify and obtain current treatment records should also be made before a decision is rendered with regard to the remaining issues on appeal.  

Finally, the Board notes that further development is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.159, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2002).

2.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature of any current low back disability.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a low back disability that pre-existed his active service.  Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of low back disabilities and make a determination as to whether the identified low back disabilities are a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions:  

a)  Did the Veteran have a low back disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing low back disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably not aggravated during active service?  
   
b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of his active service?  
   
c)  With regard to any diagnosed low back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


